DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 11, 15 are objected to because of the following informalities:  
“determining whether a boot of the information handling system requires an update to at least one of a firmware of the information handling system and hardware of the information handling system to hardware of the information handling system” in lines 3-6 of claim 1 needs to be replaced with “determining whether a boot of the information handling system requires an update to at least one of a firmware of the information handling system and hardware of the information handling system” for consistency with claim 2 and claim 4 (see also consistency in claims 8, 9, 11 and consistency in claims 15, 16 , 18);
“if it is determined that the boot does not require an update to at least one of a firmware of the information handling system and hardware of the information handling system to hardware of the information handling system” in lines 8-11 of claim 1 needs to be replaced with “if it is determined that the boot does not require an update to at least one of a firmware of the information handling system and hardware of the information handling system” for consistency with claim 2 and claim 4 (see also consistency in claims 8, 9, 11 and consistency in claims 15, 16 , 18). 
“a non-volatile random access memory (NVRAM)” in line 4 of claim 11 needs to be replaced with “the non-volatile random access memory (NVRAM)” if applicant intends for the NVRAM to be the NVRAM of claim 8; “a non-volatile random access memory (NVRAM)” in line 4 of claim 11 needs to be replaced with “another non-volatile random access memory (NVRAM)” if applicant intends for the NVRAM to be different from the NVRAM of claim 8.  
“a non-transitory computer readable medium comprising instructions to perform steps comprising” in lines 2-3 of claim 15 needs to be replaced with “a non-transitory computer readable medium comprising instructions executed by a processor to perform steps comprising” because the instructions cannot perform the steps without being executed.
“rebooting the information handling system” in line 4 of claim 15 needs to be replaced with “rebooting an information handling system” to avoid improper antecedent basis.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 8, 14, 15, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 2012/0239918 A1).
As per claim 1, Huang teaches a method for booting an information handling system [FIG. 6; [0057], line 2], comprising:
rebooting the information handling system [S50 and actuating fast boot mode at S51 of FIG. 6 suggest the information handling system being rebooted];
determining whether a boot of the information handling system requires an update to at least one of a firmware of the information handling system and hardware of the information handling system [S51, FIG. 6; “devices are not changed” suggests no update of hardware, and update of hardware when devices are changed];  and
booting by bypassing one or more basic input/output system (BIOS) power-on self-test (POST) operations if it is determined that the boot does not require an update to at least one of a firmware of the information handling system and hardware of the information handling system [S51-S52, FIG. 6; “not executing POST” at S52 when devices are not changed at S51 - hence bypassing POST operations when there is no update to hardware].
As per claim 7, Huang teaches loading a last known good map of boot devices, during booting, from a non-volatile random access memory (NVRAM) of the information handling system [[0045], lines 4-9 suggests last known good map of boot devices; [0004], lines 9-11 suggests NVRAM; reading configuration settings from RAM (S52, FIG. 6) suggests loading a last known good map of boot devices, during booting, from NVRAM].
As per claim 8, Huang teaches a computer [[0057], line 2] – hence an information handling system comprising a processor.  Huang also teaches a non-volatile random access memory (NVRAM) [[0004], lines 9-11 suggests NVRAM].  For the remaining limitations, see the rejection of claim 1 above as the remaining limitations generally correspond to the limitations recited in claim 1.
As per claim 14, the claim generally corresponds to claim 7 and is rejected on the same basis.
As per claims 15 and 20, the claims generally correspond to claims 1 and 7, and are rejected on the same basis.

Claims 1-3, 5, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chao (US 2014/0201514 A1).  Claims 4, 8-12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chao.  Claims 6, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Rothman et al. (US 2010/0332813 A1).
As per claim 1, Chao teaches a method for booting an information handling system [FIG. 9], comprising:
rebooting the information handling system [S21, FIG. 9; [0058]; boot process is re-entered ([0059], line 5)];
determining whether a boot of the information handling system requires an update to at least one of a firmware of the information handling system and hardware of the information handling system [S22 (FIG. 9) determines whether marking information is stored; marking information is stored with hardware update at S12-S13 (FIG. 7)];  and
booting by bypassing one or more basic input/output system (BIOS) power-on self-test (POST) operations if it is determined that the boot does not require an update to at least one of a firmware of the information handling system and hardware of the information handling system [POST is bypassed at S28 (FIG. 9) and [0073], lines 9-12 if no marking information is stored – hence POST being bypassed if there is no hardware update; [0072]; [0073], lines 1-12].
As per claim 2, Chao teaches determining whether the boot requires an update to at least one of a firmware of the information handling system and hardware of the information handling system comprising determining that the boot requires only an update to one or more software components of the information handling system [S12 (FIG. 7) teaches judging whether the setting of a hardware element in the BIOS is changed – hence an update to one or more software components of the information handling system because a change of setting in the BIOS can be reasonably considered as an update to the BIOS and because the BIOS is a software component of an information handling system].
As per claim 3, Chao teaches updating to the one or more software components of the information handling system comprising at least one of an update to a software application of the information handling system, an update to an operating system (OS) of the information handling system, and an update to a kernel of the information handling system [BIOS can be reasonably considered as a software application of the information handling system].
As per claim 4, Chao teaches determining whether the boot requires an update to at least one of a firmware of the information handling system and hardware of the information handling system comprising determining whether a boot flag stored in a non-volatile memory of the information handling system indicates that a detailed boot is required [detailed boot is required for hardware element with marking information [S23-S24 (FIG. 9); [0061]-[0065]; marking information is considered as boot flag; marking information is stored in a non-volatile memory because it can be read upon rebooting].  Chao does not specifically teach the non-volatile memory being NVRAM.  It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to use NVRAM as the non-volatile memory of Chao because NVRAM is no more than a specific type of non-volatile memory and because one skilled in the art prior to the effective filing date of the claimed invention would consider using any type of non-volatile memory as the non-volatile memory of Chao being obvious and within his/her skills.
As per claim 5, Chao further teaches determining whether a chassis of the information handling system has been opened following a prior boot [S02, FIG. 1]; and if the chassis of the information handling system has been opened following the prior boot, performing a detailed boot [S03-S05, FIG. 1; [0030]-[0035]].
As per claim 6, Chao teaches bypassing BIOS POST operations.  Chao does not specifically teach bypassing BIOS POST operations comprising bypassing at least one of memory initialization, peripheral component interconnect (PCI) device discovery, PCI device enumeration, and PCI device resource assignment.  Rothman teaches BIOS post operations comprising memory initialization [[0022], lines 6-8].  Rothman would have suggested to one skilled in the art prior to the effective filing date of the claimed invention to bypass BIOS POST operations comprising bypassing memory initialization because BIOS POST comprises memory initialization – hence bypassing BIOS POST comprising bypassing memory initialization.  
As per claim 8, Chao teaches a computer [FIG. 2] – hence an information handling system comprising a processor.  Chao also teaches a non-volatile memory [marking information is stored in a non-volatile memory because it can be read upon rebooting [S23-S24 (FIG. 9); [0061]-[0065]]. Chao does not specifically teach the non-volatile memory being NVRAM.  It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to use NVRAM as the non-volatile memory of Chao because NVRAM is no more than a specific type of non-volatile memory and because one skilled in the art prior to the effective filing date of the claimed invention would consider using any type of non-volatile memory as the non-volatile memory of Chao being obvious and within his/her skills.  For the remaining limitations, see the rejection of claim 1 above as the remaining limitations generally correspond to the limitations recited in claim 1.
As per claim 9, Chao teaches determining whether the boot requires an update to at least one of a firmware of the information handling system and hardware of the information handling system comprising determining that the boot requires only an update to one or more software components of the information handling system [S12 (FIG. 7) teaches judging whether the setting of a hardware element in the BIOS is changed – hence an update to one or more software components of the information handling system because a change of setting in the BIOS can be reasonably considered as an update to the BIOS and because the BIOS is a software component of an information handling system].
As per claim 10, Chao teaches updating to the one or more software components of the information handling system comprising at least one of an update to a software application of the information handling system, an update to an operating system (OS) of the information handling system, and an update to a kernel of the information handling system [BIOS can be reasonably considered as a software application of the information handling system].
As per claim 11, Chao teaches determining whether the boot requires an update to at least one of a firmware of the information handling system and hardware of the information handling system comprising determining whether a boot flag stored in a non-volatile memory of the information handling system indicates that a detailed boot is required [detailed boot is required for hardware element with marking information [S23-S24 (FIG. 9); [0061]-[0065]; marking information is considered as boot flag; marking information is stored in a non-volatile memory because it can be read upon rebooting].  Chao does not specifically teach the non-volatile memory being NVRAM.  It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to use NVRAM as the non-volatile memory of Chao because NVRAM is no more than a specific type of non-volatile memory and because one skilled in the art prior to the effective filing date of the claimed invention would consider using any type of non-volatile memory as the non-volatile memory of Chao being obvious and within his/her skills.
As per claim 12, Chao further teaches determining whether a chassis of the information handling system has been opened following a prior boot [S02, FIG. 1]; and if the chassis of the information handling system has been opened following the prior boot, performing a detailed boot [S03-S05, FIG. 1; [0030]-[0035]].
As per claim 13, Chao teaches bypassing BIOS POST operations.  Chao does not specifically teach bypassing BIOS POST operations comprising bypassing at least one of memory initialization, peripheral component interconnect (PCI) device discovery, PCI device enumeration, and PCI device resource assignment.  Rothman teaches BIOS post operations comprising memory initialization [[0022], lines 6-8].  Rothman would have suggested to one skilled in the art prior to the effective filing date of the claimed invention to bypass BIOS POST operations comprising bypassing memory initialization because BIOS POST comprises memory initialization – hence bypassing BIOS POST comprising bypassing memory initialization.  
As per claims 15-17, the claims generally correspond to claims 1-3, and are rejected on the same basis.
As per claim 18, the claim generally corresponds to claim 4, and is rejected on the same basis.
As per claim 19, the claim generally corresponds to claim 6, and is rejected on the same basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANH Q NGUYEN whose telephone number is (571)272-4154.  The examiner can normally be reached on M, W-F (10:30AM-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAWEED ABBASZADEH can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANH Q NGUYEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        TQN: February 27, 2021